DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 02/01/2021.
Claims 1-6, 8, 21, 24 and 26-27 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments and explanation filed in Arguments dated 02/01/2021.

Specification
Previous Specification Objections are withdrawn in response to Applicant’s amendments filed 12/01/2020.

Reasons for Allowance
Claims 1-6, 8, 21, 24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although cleaning apparatuses having extendable arms and arm members rotatable relative to a nozzle support, are widely known in the art, as shown by Luke et al. (US 2006/0054189 A1) and Rosenberg et al. (US 2013/0211766 A1), and it is further generally known to provide at least two first arm members rotatable relative to extendable arm, as shown by US 20090165826, the prior art of record does not teach, suggest or motivate the combination of a base rotatable about a base axis of rotation; an extendable arm; a nozzle support connected to the extendable arm; at least two first arm members, wherein each arm member is attached to the nozzle support, and wherein each first arm member is rotatable about an arm axis of rotation relative to the nozzle support, and wherein the arm axes of rotation of the at least two first arm members are offset from each other; and at least one sensor configured to detect a position of the nozzle assembly based on rotation at least one of the at least two first arm members, wherein the extendable arm is extendable along an extendable arm axis that is parallel to the base axis of rotation such that a distance between the nozzle support and the base is adjustable, and wherein the base axis of rotation is not parallel to the first axes of rotation of the at least two first arm members, in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090165826 A1 note two rotatable nozzle arms on extendable arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711